ORDER

RADER, Circuit Judge.
Fujitsu Limited and Fujitsu Hitachi Plasma Display Limited (Fujitsu) and The Board of Trustees of the University of Illinois respond to this court’s June 17, 2003 order concerning whether this court has jurisdiction over appeal 03-1381 and concerning what portions of the district court’s order on review should properly be considered “confidential.”
Concerning Fujitsu’s appeal, 03-1381, Fujitsu consents to dismissal in response to our statement in the June 17, 2003 order that it may raise appropriate issues as an appellee without taking a cross-appeal.
Concerning the confidentiality of the district court’s order on review, the district court ordered the entire order placed “under seal.” Because it appeared that most of the order did not contain confidential material but instead recited the parties’ arguments and reached conclusions, we requested that the parties confer and suggest what portions they believe should remain confidential. UI suggests that portions of 14 lines of the 56-page document contain confidential information. Fujitsu suggests that even fewer lines may be confidential due to a purported previous disclosure.
At this point, we accede to UI’s designations. We direct UI to include in the nonconfidential version of its brief and the joint appendix a copy of the district court’s order with the portions redacted that UI has indicated in its response.
Accordingly,
IT IS ORDERED THAT:
(1) Appeal 03-1381 is dismissed.
(2) Each side shall bear its own costs in 03-1381.
(3) A copy of this order shall be transmitted to the merits panel to inform it of the placement in UI’s brief and the joint appendix of a nonconfidential version of the district court’s order.